Citation Nr: 0907154	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for renal cell carcinoma 
with right nephrectomy, to include as secondary to service- 
connected microscopic hematuria with a history of 
ureterolithiasis of the left kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1986 to August 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in July 2007, at the Lincoln RO, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.

In November 2008, the Board requested an expert medical 
opinion from the Veterans' Health Administration (VHA).  See 
38 C.F.R. § 20.901 (2008).  The VHA expert provided a 
response dated in December 2008.  Later that same month, the 
Board provided a copy of the opinion to the Veteran to review 
and an opportunity to respond.  The Veteran did not respond 
to the VHA opinion in the stated 60 day time period with any 
additional information or evidence.  38 C.F.R. § 20.903 
(2008).  As such, the Board finds that it may render a 
decision in this case without any prejudice to the Veteran. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's renal cell carcinoma with right nephrectomy 
was not manifested during service or within one year 
thereafter and has not been shown to be casually or 
etiologically related to service; nor is it causally related 
to or aggravated by any service-connected disability, 
including service- connected microscopic hematuria with a 
history of ureterolithiasis of the left kidney.

CONCLUSION OF LAW

Renal cell carcinoma with right nephrectomy was not incurred 
in active service, nor may it be presumed to have been 
incurred therein, and is not causally related to or 
aggravated by any service- connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in April 2005.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  While this letter informed 
the Veteran of what is required to establish service 
connection on a direct basis, the letter did not inform him 
of what was required to establish service connection on a 
secondary basis.  Notwithstanding the foregoing, the Board 
observes that the Veteran in various statements expressed 
actually knowledge of what was required.  For example, he 
asserted in an August 2006 VA Form 9 that his renal cell 
carcinoma was secondary to his service connection microscopic 
hematuria and history or ureterolithiasis.  Similarly, at his 
hearing before the Board, the Veteran presented testimony 
regarding his belief that his kidney cancer was etiologically 
related to his service-connected kidney condition.  

While the April 2005 letter did not address the relevant 
rating criteria or effective date provisions, such 
information was provided to the Veteran in a letter dated in 
March 2006.  The Board finds that any deficiency in the 
timing of this notice was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify the Veteran of the 
information and evidence necessary to substantiate his claim 
under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, VA medical opinions 
were obtained in February 2006 and March 2007, and a VHA 
medical opinion was obtained in December 2008.  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 


Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain conditions, such as calculi of 
the kidney and nephritis, may also be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).


Analysis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for renal cell 
carcinoma with right nephrectomy.  The Veteran claims that 
service connection is warranted for renal cell carcinoma with 
right nephrectomy on a direct basis or as secondary to his 
service-connected microscopic hematuria with a history of 
ureterolithiasis of the left kidney.  The Veteran's service 
treatment records are negative for any mention of renal cell 
carcinoma of the right kidney.  However, they do reflect 
treatment for right lower quadrant pain.  In January 1991, 
the Veteran complained of pain in the area of his right 
kidney and blood in his urine.  A subsequent record later 
that same month documents complaints of severe pain in the 
right lower quadrant of his abdomen that traveled to his 
right flank and lower right inguinal region.  The Veteran 
also reported urinating bloody brown urine for about a week.  
Assessment at that time was right renal calculi.  
Furthermore, in May 1992, the Veteran complained of 
"pressure" in his abdomen without back pain, and a 
nephrology consultation report dated in August 1992 noted 
that the Veteran had a history of hematuria with left flank 
pain.  An impression of recurrent gross hematuria associated 
with flank pain suggestive of stone disease and oxalate 
crystals in urine was recorded.  The treating physician could 
not rule out intrinsic renal disease such as nephropathy.  

The Veteran underwent work-up for left renal colic in early 
2005, which revealed CT- scan evidence of a right renal 
abnormality, which proved to be renal cell carcinoma.  A 
right nephrectomy was undertaken by VA in March 2005.  

The most probative medical evidence of record does not link 
the Veteran's renal cell carcinoma with right nephrectomy to 
his active service or to his service- connected microscopic 
hematuria with a history of ureterolithiasis.  In this 
regard, a VA medical opinion was obtained in February 2006.  
The February 2006 medical opinion was based on a review of 
the Veteran's claims file, his medical records and three 
well- known online texts concerning clear renal cell 
carcinoma, including UpToDate, Harrison's Online and 
EMedicine.com.  The examiner stated that he could not find 
any documentation at all that mentioned any relationship 
between microscopic hematuria and any history of 
ureterolithiasis specifically causing or resulting in clear 
renal cell carcinoma.  The examiner stated that even though 
there were a number of risk factors leading to renal cell 
carcinoma, which included age, heredity, smoking and other 
risk factors, none of those articles or texts mentioned any 
relationship to ureterolithiasis or microscopic hematuria.  
Therefore, to summarize, the examiner stated that it did not 
appear that the Veteran's renal cell carcinoma was due to his 
service- connected microscopic hematuria with a history of 
ureterolithiasis.  

Thus, although the Veteran has a current diagnosis of renal 
cell carcinoma with right nephrectomy, and he is service- 
connected for microscopic hematuria with a history of 
ureterolithiasis, the medical evidence of record does not 
reveal a nexus between the Veteran's current diagnosis and 
his service- connected disorder.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); 38 C.F.R. § 3.310(a).  As such, 
secondary service- connection cannot be granted. 

Turning to the issue of direct service connection, a VA 
medical opinion was obtained in March 2007 and a VHA medical 
opinion was obtained in December 2008.  The March 2007 VA 
medical opinion was based on a review of the Veteran's 
service treatment records and VAMC treatment records.  Other 
records, to include private treatment records, were not 
reviewed.  The March 2007 medical opinion provided that a 
search of the medical literature on the PUBMED website showed 
an article about the risk of renal cancer in the presence of 
kidney stones.  It stated that renal cell cancer does not 
have an increased incidence in their presence.  See J. Nat'l 
Cancer Inst., 1998, 90, p. 250.  The examiner continued that 
he could only speculate that the Veteran's renal cell cancer 
was caused by or a result of renal stones, but that the 
recurrent hematuria certainly could be due to the tumor.  He 
continued that there were several other articles detailing 
tumors in the presence of stones or chronic infections 
associated with the stones; however, he did not provide 
citations for any of these articles.  

A VHA medical opinion was obtained in December 2008.  The 
December 2008 VHA medical opinion was based on a review of 
the Veteran's written and electronic records, as well as 
available medical literature.  The December 2008 VA examiner 
commented that the first available CT scan of the Veteran is 
dated in March 1999.  That report mentioned "right renal 
calculi" but did not note any mass on either kidney.  He 
continued that subsequent urology notes, post nephrectomy, 
mentioned a T1aN0M0 Fuhrman Grade I/IV clear cell renal cell 
carcinoma (4cm greatest diameter) in the resected right 
kidney.  He stated that in his opinion, the lack of a renal 
mass by CT scan in 1999 and long period of time between the 
episodes of hematuria in 1990 to 1992 and the detection of 
the mass in 2005 make it unlikely that the tumor was present 
while the Veteran was in service.  

The December 2008 examiner also stated that an electronic 
search of the relevant medical literature did not support a 
causal role of nephrolithiasis in renal cell carcinoma.  He 
stated that none of the urology text books or electronic 
reviews on the topic that he reviewed listed stone disease as 
a risk factor for renal cell carcinoma.  He continued that 
given the common nature of stone disease, there were 
surprisingly few reports of concomitant renal cell carcinoma 
and stone disease; a paper from 1978 (Int. Urol. Nephrol. 
1978; 83-7) documented just two cases of intra- operatively 
discovered renal cell carcinoma during open surgical 
procedures for kidney stones in a series of 1607 patients (an 
incidence of 0.12 percent).  Another paper (Br. J. Urol. 
1991; 68: 211-2), reported renal cell carcinoma in 2 out of 
1100 patients (0.18 percent) undergoing shock wave 
lithotripsy for stones.  Chow et. al. (J. Nat'l Cancer Inst. 
1997; 89: 1453-7) reported on the risk of renal cell 
carcinoma in a population based on a cohort of patients 
hospitalized for kidney or urethral stones in Sweden from 
1965 to 1983 (n = 61,144).  After 25 years of follow up, 
standardized incidence ratios did not suggest an increase in 
the risk of renal cell carcinoma for this cohort of patients.  

The December 2008 examiner did note that there was some 
literature regarding the association of urinary tract 
infections (UTI) and urologic malignancy.  However, he 
continued that he was unable to find any documented urinary 
tract infections in the Veteran's records.  

Thus, for the reasons and bases outlined above, the December 
2008 VHA medical opinion concluded that it was unlikely that 
the Veteran's right renal cell carcinoma was causally or 
etiologically linked to hematuria, right kidney pain, or 
kidney stones experienced during service.  He likewise 
concluded that it was unlikely that the Veteran's renal cell 
carcinoma was initially manifested during the Veteran's 
active service from March 1986 to August 1992.  Finally, he 
concluded that it was also unlikely that the Veteran's renal 
cell carcinoma was initially manifested within one year 
following his separation from active military service 
(between August 1992 and August 1993).  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  Furthermore, the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. 
App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions). 

In this regard, the Board finds the December 2008 VHA medical 
opinion to be of greater probative value and persuasiveness 
than the March 2007 VA medical opinion.  In this regard, the 
March 2007 VA medical opinion stated that it could only 
speculate that the Veteran's renal cell carcinoma was caused 
by or a result of renal stones, but that his recurrent 
hematuria could be due to the tumor.  Although the March 2007 
examiner stated that there were several articles detailing 
such a relationship, he did not cite to any of these articles 
or provide any other supporting rationale for this 
conclusion.  

It is well established that medical opinions that are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the phrase "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the Veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility.  See 38 C.F.R. § 3.102 (2008).  
Accordingly, the Board finds that the March 2007 VA medical 
opinion is speculative in nature, and as such, it is not a 
probative medical opinion.  

On the other hand, the December 2008 VHA opinion clearly 
indicated that it was "unlikely" that the Veteran's renal 
cell carcinoma was related to his symptomatology during 
service or manifested during service or within one year 
thereafter.  The opinion was based on a complete review of 
the entire claims file, which included the March 2007 VA 
medical opinion, and provided sound reasoning to support his 
conclusions, including specific instances in the Veteran's 
VAMC treatment records and cited medical literature.  
Finally, and of great significance, the VHA opinion was 
rendered by a nephrologist.  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
Therefore, the Board finds the December 2008 VHA opinion to 
be more probative than the March 2007 VA medical opinion.  As 
such, the Board finds that there is insufficient medical 
evidence to establish an etiological link between the 
Veteran's renal cell carcinoma with right nephrectomy and his 
symptomatology during active service.

Thus, the only other evidence linking the Veteran's renal 
cell carcinoma with right nephrectomy to his service or a 
service- connected disorder is his own contentions.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board 
observes that at his July 2007 hearing, the Veteran stated 
that he felt that his kidney problems during service 
ultimately caused his renal cell carcinoma with right 
nephrectomy.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Regarding the Veteran's statements that he has experienced 
kidney pain both during and after service, the Board 
acknowledges that he is competent to testify what he 
experienced, i.e. that he experienced pain and blood in his 
urine.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding Veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  However, 
while the Veteran can testify to experiencing kidney or flank 
pain, the Veteran, as a lay person, is not competent to 
testify that his renal cell carcinoma with right nephrectomy 
was caused by his active service or his service- connected 
microscopic hematuria with a history of ureterolithiasis.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the Veteran is a physician 
or other health care professional.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

Accordingly, the Board finds that the Veteran's renal cell 
carcinoma with right nephrectomy did not manifest during 
service or within one year thereafter, and has not been shown 
to be causally or etiologically related to an event, disease, 
or injury in service, to include his service- connected 
microscopic hematuria with a history of ureterolithiasis.  
Thus, the Board finds that the preponderance of the evidence 
is against the Veteran's claim.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply.  Therefore, the Board 
concludes that service connection renal cell carcinoma with 
right nephrectomy is not warranted on a direct, presumptive 
or secondary basis.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2008).


ORDER

Entitlement to service connection for renal cell carcinoma 
with right nephrectomy, to include as secondary to service- 
connected microscopic hematuria with a history of 
ureterolithiasis, is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


